Citation Nr: 1133032	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  09-32 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left knee disorder, to include as secondary to claimed right knee and lumbar spine disorders.

4.  Entitlement to service connection for bilateral ankle disorders, to include as secondary to claimed right knee and lumbar spine disorders.

5.  Entitlement to service connection for an abdominal hernia, to include as secondary to claimed right knee or lumbar spine disorders.

6.  Entitlement to service connection for deep vein thrombosis of the bilateral lower extremities (claimed as blood clots).

7.  Entitlement to service connection for cellulitis of the bilateral lower extremities, to include as secondary to claimed deep vein thrombosis.


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs Section, Military Department


WITNESSES AT HEARING ON APPEAL

The Veteran and her sister


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1971 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran and her sister testified at a Board hearing before a Veterans Law Judge in January 2010; a transcript of that hearing is associated with the claims file.

This case was initially before the Board in April 2010, at which time all issues on appeal were denied.  The Veteran timely appealed that determination to the United States Court of Appeals for Veterans Claims (Court).  In March 2011, the Veteran and the Secretary of the Department of Veterans Affairs (Secretary) jointly agreed to vacate the April 2010 Board decision and to remand the case back to the Board for further development, as effectuated in a March 2011 Court order.  The case has been returned to the Board at this time in compliance with that Court order.

During the pendency of the appeal with the Court, the Veterans Law Judge who held the January 2010 hearing retired.  The Veteran was informed of this in a March 2011 letter, at which time she was also apprised of her right to another hearing before a current Veterans Law Judge.  In an April 2011 correspondence, the Veteran indicated that she wished to attend a new hearing, which was ultimately held before the undersigned in May 2011.  A transcript of that proceeding is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board notes that the Veteran submitted Social Security Administration (SSA) records at the time of her May 2011 hearing.  Accordingly, no further development is required in this regard.  However, a remand is necessary in this case in order to comply fully with the Joint Motion for Remand, as will be discussed below.  

As indicated in the March 2011 Joint Motion for Remand, it is unclear whether the Veteran's service treatment records have been retrieved in their entirety.  In this regard, she asserts that from 1980 to 1982, while she was not on active duty but still married to an active duty servicemember, she was treated as a dependent by the military.  She believes that those dependent treatment records may have been erroneously associated with her then-husband's military service records instead of her own.  Thus, on remand, the RO should attempt to locate any of the Veteran's service treatment records which may have been co-mingled with her then-husband's service treatment records.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2010).

A marriage certificate is of record identifying the full legal name of the man to which the Veteran had been married.  It is in this individual's file that additional records pertinent to the Veteran's claim may be found.  While the marriage certificate does not include a social security number, a laboratory record of a sperm count performed at Noble Army Hospital, Fort McClellan, Alabama, is in the Veteran's service treatment records.  This undated document appears to contain a social security number.  In any event, the Veteran should be contacted and requested to provide any other necessary identifying information that could be used to locate her ex-husband's service treatment records.  The Board points out that all due care should be taken by the RO/AMC to comply with applicable privacy laws in accomplishing this development.  

Additionally, the report of medical history accompanying the Veteran's November 1970 enlistment examination reflects complaints of swollen or painful joints and indicates a history of a right knee injury in July 1970.  Upon objective examination her lower extremities were normal, with the exception of right leg limp associated with her shoes being too tight.  The Veteran ceased limping right when she took her shoes off.  Despite the normal objective examination, the Board finds that a VA examination should be afforded. 

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain through official sources any of the Veteran's service treatment records which are not currently associated with the claims file.  If the records are unavailable and further attempts would be futile, or any such records do not exist, the claims file should be so annotated with a formal finding of unavailability, and the Veteran should be notified of such.

2.  Ask the Veteran to identify any private or VA treatment that she may have had since April 2009.  After securing the necessary release forms, attempt to obtain and associate those identified records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that she can make an attempt to obtain those records on her own behalf.

3.  Ask the Veteran to identify any military treatment facilities in which she received medical care as a dependent spouse of Eric James Martinez, to include all such facilities in Germany from 1973 to 1975, in Alabama from 1975 to 1977, in California from 1979 to 1980, in Puerto Rico from 1980 to 1982, and again in Alabama from 1982 to 2006.  Upon obtaining such information, attempt to associate those identified records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified.

4.  Once the above development is completed to the extent possible, schedule the Veteran for a VA orthopedic examination in order to determine whether any current right knee disorder is related to service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should identify all right knee disorders found, including any arthritic condition thereof.  

For each right knee disorder diagnosed, the VA examiner should opine as to whether such disorder clearly and unmistakably pre-existed service and, if so, whether such was aggravated (made permanently worse beyond its natural progression) by military service.  The VA examiner must discuss the Veteran's right knee limp during the November 1970 enlistment examination, which was shown to be secondary to tight shoes, as well as the reported swollen and painful joints and the July 1970 right knee injury.  

If aggravation is demonstrated, the examiner should state a baseline level of disability and quantify the amount of aggravation to the extent possible, considering earlier medical evidence of record as a point of comparison, and also considering the Veteran's statements as to current and past symptoms.

If the examiner cannot clearly and unmistakably find that the Veteran had a chronic right knee disorder that pre-existing condition, the examiner MUST conclusively find that the Veteran was sound on entrance into military service.  If such is the case, then the examiner should then opine whether any right knee disorder, including degenerative joint disease of the right knee, more likely, less likely or at least as likely as not (50 percent or greater probability) was incurred in/related to service, to include the February 1972 filing cabinet incident.  

A rationale for all opinions expressed should be provided.  If the examiner cannot respond without resorting to speculation, she/he should explain why a response would be speculative. 

5.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for a lumbar spine and right knee disorders; left knee, bilateral ankle and abdominal hernia disorders, to include as secondary to claimed lumbar spine and right knee disorders; and, deep vein thrombosis (claimed as blood clots) and cellulitis, to include as secondary to claimed deep vein thrombosis.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

			
						(TO BE CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


